11/27/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 20-0486


                                        OP 20-0486
                                    _________________

MARK MCLEAN THOMPSON,

              Petitioner,

      v.
                                                                     ORDER
FIRST JUDICIAL DISTRICT COURT,
Lewis and Clark County, THE
HON. MIKE MENAHAN,

              Respondent.
                                _________________
       By Order dated October 26, 2020, this Court invited the State of Montana, the First
Judicial District Court, or both, to respond to Mark McLean Thompson’s petition for writ of
supervisory control that seeks to reverse an order issued in Lewis and Clark County Cause
No. ADC-2019-561 denying Thompson's motion for in camera review of the medical and/or
mental health records of Thompson's alleged victim. The State has filed its response.
       Now before the Court is the motion of the alleged victim J. Doe, to whom the records
pertain, to intervene in this matter and respond to Thompson’s petition. The motion
represents that neither Thompson nor the State of Montana opposes the motion. Doe has
lodged her proposed response with the motion.
       There being no objection, and good cause appearing,
       IT IS HEREBY ORDERED that J. Doe’s motion to appear in this matter for purpose
of responding to the petition for supervisory control is GRANTED. The Clerk of this Court
is directed to file the previously lodged response. The Court will then take the petition under
advisement.
     Electronically signed by:
            Beth Baker
Justice, Montana Supreme Court
       November 27 2020